On Rehearing.
McGloin, J.
Defendants, upon application for rehearing, call to our attention the fact that the judgment of this tribunal is more favorable to them than that appealed from. They claim that, having succeeded in modifying the decree to their advantage, they are entitled to costs of appeal. C. P. Art. 908.
We find, upon a re-examination, that this position is well taken. The error should be corrected. As, however, there is no other complaint advanced, and as the matter involves merely a question of calculation, we see no reason for placing the cause, when reopened, upon the docket, thereby delaying, without advantage, the termination and finality of the litigation.
A rehearing upon said question is, therefore, granted; and proceeding to adjudge the matter as should have been originally done, it is ordered that there be now judgment in all respects like that first given, except that plaintiff and appellee pay the costs of appeal.